222 F.2d 262
SCHIEFFELIN & COMPANY, Inc., Objecting Creditor-Appellant,v.Mandel HEROLD, Debtor-Appellee.
No. 275.
Docket 23493.
United States Court of Appeals Second Circuit.
Argued April 15, 1955.
Decided May 12, 1955.

The appellant objected to confirmation of a plan of arrangement on the ground that, in a prior bankruptcy proceeding in which the debtor had been discharged ten years earlier, the debtor had committed two offenses punishable under the Bankruptcy Act, in that he knowingly and fraudulently concealed property from the trustee, and knowingly and fraudulently made a false oath as to his assets. The Referee denied the objection on the ground that crimes committed in connection with prior bankruptcy proceedings are not a bar to discharge, through confirmation of a plan, of debts which arose subsequent to the earlier proceedings.
The District Judge affirmed the decision of the Referee.
Sibyl C. Welling, New York City, for appellant.
Edward S. Friedland, New York City, for appellee.
Before FRANK, MEDINA and STALEY, Circuit Judges.
PER CURIAM.


1
Affirmed. Raphiel v. Morris Plan Industrial Bank of New York, 2 Cir., 146 F.2d 340.


2
STALEY, Circuit Judge (dissenting).


3
I think the decision in Raphiel v. Morris Plan Industrial Bank of New York, 2 Cir., 1944, 146 F.2d 340 which specifically overruled In re Lesser, 2 Cir., 1916, 234 F. 65, was wrongly decided. I would reverse for the reasons given in In re Lesser.